[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] FINDINGS AND ORDER
The court having reviewed the file and the evidence before it, finds pursuant to General Statutes §§ 46b-115k, 46-115l, and 46b-115m, that it has jurisdiction to modify the orders of the Circuit Court for the 17th Judicial Circuit for Broward County, Florida dated December 14, 1992 and modified May 24, 1993, in the matter of Michelle Donaldson v. Frank Donaldson bearing docket number 92-22026 (22), in that 1) the home state of the minor child Frank Maxwell Donaldson, born March 18, 1993 is Connecticut; that 2) both parties and the minor child are no longer residents of the State of Florida; and 3) that the Stipulation by and between the parties dated May 24, 2002, is in the best interest of the minor child.
Accordingly, IT IS HEREBY ORDERED that the Stipulation by and between the parties dated May 24, 2002, as on file with this court (#108) is hereby approved and orders may enter in accordance therewith.
THE COURT
___________________ SHAY, J. CT Page 16025